DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara et al. (US 2016/0297437).
Hara et al. discloses a sensor attachment structure comprising an attachment recess formed by causing a part of an exterior panel (12,54) of a vehicle to be depressed toward an inside of the vehicle, as shown in Figure 6.  A surrounding information sensor (58) is configured to detect surrounding information of the vehicle, as shown in Figure 6.  At least a part of the surrounding information sensor (58) is disposed further inside the vehicle than the attachment recess, as .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2016/0297437) in view of Yasui (US 2019/0162845).
Hara et al. does not disclose the cover-side opening.
Yasui teaches providing a cover-side opening (40A) in cover (40) that exposes at least part of the surrounding information sensor (20), as shown in Figure 2.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an opening in the cover of Hara et al. to allow adjustment of the sensing portion to be carried out.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US 2016/0297437) in view of Tran et al. (9,673,517).
Hara et al. does not disclose through holes formed in corners of the attachment recess.
Tran et al. discloses through holes (56,58,60) formed in corners of an attachment recess (46), as shown in Figures 2-4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide through holes in corners of the attachment recess of Hara et al., as taught by Tran et al. to provide holes to allow the use of removable fasteners to connect the attachment member and the sensor to the vehicle in a manner that allows for easy replacement.
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        February 25, 2022